Citation Nr: 1547198	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  12-35 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, major depressive disorder, psychotic disorder, dissociative disorder, anxiety with headaches, schizophrenia, affective disorder, major pain and migraines, and posttraumatic stress disorder (PTSD) with restlessness and suicide attempt; and if so, whether service connection for an acquired psychiatric disorder is warranted. 

2. Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Esq. 



ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 5, 2000 to May 16, 2000 and from February 2003 to September 2004, with an additional period of service in the Army Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2011 and October 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  In February 2015, the Board remanded the case to the RO for additional development. 

As will be discussed in greater detail below, the Board finds that the claim should be considered on a de novo basis due to the submission of relevant service personnel records during the pendency of the current appeal.  38 C.F.R. § 3.156(c).  Seeing as how the claim was developed and certified on the basis of whether new and material evidence has been received, the Board retained the new and material characterization with regards to the initial jurisdictional issue, but only for the purposes of the title page.  However, as the service personnel records that were received after the final Board decision in November 2006 require reconsideration of the merits of this claim, the Board also lists the claim to be reconsidered separately on the title page. 

The issues of whether the Veteran is entitled to service connection on the merits for an acquired psychiatric disorder, to include bipolar disorder, major depressive disorder, psychotic disorder, dissociate disorder, anxiety with headaches, schizophrenia, affective disorder, major pain and migraines, and PTSD with restlessness and suicide attempt, and to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 

FINDINGS OF FACT

1.  In a decision in November 2006, the RO in Boston, Massachusetts denied the Veteran's claim of service connection for major depressive disorder, in partial remission (claimed as depression/PTSD with restlessness and suicide attempt). 

2.  The additional evidence presented since the rating decision in November 2006 includes service treatment records disorder not before the RO when it made its prior decision in November 2006 that detail instances of the Veteran experiencing and being treated for possible symptoms of an acquired psychiatric; these relevant treatment records that have been added to the file require further reconsideration of the claim.


CONCLUSION OF LAW

As relevant service treatment records were received subsequent to November 2006, the claim of service connection for an acquired psychiatric disorder, to include bipolar disorder, major depressive disorder, psychotic disorder, dissociate disorder, anxiety with headaches, schizophrenia, affective disorder, major pain and migraines, and PTSD with restlessness and suicide attempt, should be reconsidered.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156(c) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As discussed previously, the claim of service connection for an acquired psychiatric disorder is certified as an application to reopen on the basis of new and material evidence.  In light of the Board's determination that the issue of whether the Veteran's entitlement to service connection is to be reconsidered on the merits, and in recognition of the fact that this is entirely favorable to the Veteran, no further action is required to comply with the VCAA. 

In a rating decision in November 2006, the RO denied service connection for major depressive disorder, recurrent, in partial remission (claimed as depression/PTSD with restlessness and suicide attempt), on the basis that the available evidence did not show that the then diagnosed disorder of major depressive disorder was incurred in or aggravated by the Veteran's military service.  In a letter, dated in November 2006, the RO notified the Veteran of the adverse determination and of her procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by notifying the RO of her intention within one year from the date of the letter.  The Veteran did not file a notice of disagreement, nor was new and material evidence received within one year of the rating decision.  Thus, the November 2006 rating decision became final by operation of law, except that the claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

"New evidence" is defined as existing evidence not previously submitted to agency decision makers; "material evidence" is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the most recent final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In addition to the above provision, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claim file relevant official service department records that existed and had not been associated with the claim file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (outlined above and providing a definition of new and material evidence).  Service department records are considered relevant if they are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1)(i). 

The evidence at the time of the rating decision in November 2006 included post-service treatment records which indicate that the Veteran attempted suicide in October 2005 and had been diagnosed with major depressive disorder, recurrent, in partial remission.  Notably, the claims file did not contain service treatment records (STRs) at the time the rating decision was issued.  In response to VA requests, the National Personnel Records Center (NPRC) could not locate or confirm the existence of such records, and VA issued a formal finding of unavailability attesting to the same in November 2006.  In addition, in November 2006, VA also issued a formal finding of unavailability of information to verify the in-service stressful events in connection to the PTSD claim. 

The Board remanded the case in February 2015 in part in order to have STRs, which were referenced in the October 2012 Statement of the Case (SOC), associated with the claims file or electronic file.  Subsequently, those STRs were uploaded to the Veteran's electronic file.  

The STRs include military sick slips indicating potential diagnosis for anxiety and depression in March 2003 with a referral to behavioral health, as well as complaints of headaches, noise sensitivity, and anxiety problems and a diagnosis of acute migraines in February 2004.  Furthermore, outpatient medication records document a prescription of anti-depression and anti-anxiety medication in March and in April 2003 while the Veteran was in service.  There is no indication whether these prescriptions were renewed.  The STRs also include a July 2004 post deployment health assessment in which the Veteran indicated that she did not feel that she was in great danger of being killed, did not see anyone wounded killed or dead, and was not interested in receiving help for stress, emotional, alcohol, or family problems.  The health assessment does not include a response from the Veteran to the question of whether she engaged in direct combat where she discharged her weapon. 

These STRs, documenting as they do complaints of and treatment for depression and anxiety, raise the possibility that the Veteran manifested symptoms of an acquired psychiatric disorder during service that went undiagnosed.  The Board finds that this evidence, which existed at the time of the original denial but was not on file when the claim was originally decided, is directly relevant to the claim on appeal.  Accordingly, the claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, major depressive disorder, psychotic disorder, dissociate disorder, anxiety with headaches, schizophrenia, affective disorder, major pain and migraines, and PTSD with restlessness and suicide attempt, should be reconsidered.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2015). 


ORDER

The appeal to reconsider the claim of service connection for an acquired psychiatric disorder, to include bipolar disorder, major depressive disorder, psychotic disorder, dissociate disorder, anxiety with headaches, schizophrenia, affective disorder, major pain and migraines, and PTSD with restlessness and suicide attempt, is granted; to this extent only, the claim is allowed. 


REMAND

Prior to reconsidering the claim of service connection for an acquired psychiatric disorder, further development of the record is necessary to comply with VA's duty to assist in the development of evidence pertinent to the claim.  38 C.F.R. § 3.159. 

As mentioned in the decision above, the RO determined in November 2006 that the Veteran's STRs were unavailable.  However, a service department record was subsequently added to the file showing that the Veteran was discharged from the Army Reserves in September 2007.  In light of this, the RO should again attempt to obtain the Veterans STRs from the appropriate service department, including the Veteran's Reserve Unit if necessary. 

The Veteran was afforded a VA psychological examination in June 2012 for the purpose of determining the etiology of her currently diagnosed acquired psychiatric disorder.  The examiner characterized the Veteran's psychiatric disorder as exclusively bipolar disorder, and noted that she reported having had onset in 2002 prior to being activated for service.  The examiner did acknowledge, however, that there were no records in the claims file to support a diagnosis of bipolar disorder prior to service, only the self-reporting of the Veteran.  Despite this, the examiner maintained the sole diagnosis of bipolar disorder and opined that there was no evidence that military service increased mood disorder beyond natural and expected progression.  The examiner acknowledged that the Veteran had a history of varying diagnoses of mental disorders, but failed to explain why these other diagnoses were discounted in favor of bipolar disorder.  Furthermore, the examiner did not discuss the Veteran's apparent suicide attempt and resulting injuries to her head in 2005, or what possible effect this could have had on her mental status.  She also noted the private treatment records from Howard Mental Health Service were unavailable; they were subsequently added to the file.  In short, the Board deems the June 2012 examination deficient, and that another VA examination is necessary. 

As stated in the prior remand, a decision on the issue of entitlement TDIU is deferred pending resolution of the Veteran's acquired psychiatric disorder claim as such claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate military service department and request all STRs of the Veteran for association with the claims file.  If necessary, undertake a search for the records from the Veteran's Reserve unit (from which she was discharged in September 2007).  All efforts to obtain the records should be documented in the claims file. 

2. Arrange to have the Veteran scheduled for a VA psychiatric examination to determine her current psychiatric diagnosis and its etiology.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current psychiatric diagnosis had onset during her periods of service from January 5, 2000 to May 16, 2000 and from February 2003 to September 2004, or was aggravated beyond natural progression during those periods. 

The examiner should consider, and comment upon as necessary, the following: 

(a) Military sick slips, dated in March 2003, April 2003, and February 2004 and indicating potential diagnosis for anxiety and depression and a prescription of medication for such.  

(b) Post-service private records from Santa Rosa Memorial Hospital and VA inpatient records, dated in October and November 2005 respectively, showing, among other things diagnoses of major depression, dissociative disorder not otherwise specified, and severe injuries and lacerations about the Veteran's head as the result of a fall down a cliff.

(c) Post-service private examination reports prepared by Dr. Robert Linder in July 2007 and March 2008 which show a diagnosis of psychosis not otherwise specified, possible schizoaffective disorder, recent depressed with suicidality, and possible traumatic brain injury.

(d) Outpatient records from the White River Junction VA Medical Center (VAMC) and the Bedford, Massachusetts VAMC dated from May 2007 to November 2010, showing varying diagnoses of and treatment for psychosis, PTSD, mood disorder not otherwise specified, adjustment disorder with mixed disturbance of mood and conduct, and borderline personality disorder.  (Particular attention should be paid to statements from the Veteran that her PTSD is related to incidents in the military where she witnessed "upper levels mistreating others.")

(e) A report of VA examination in June 2012 reflecting a sole diagnosis of bipolar disorder and an opinion that the mood disorder preexisted service and was not aggravated therein. 

(f) Examination results from December 2014 at the Brockton, Massachusetts VAMC that indicated possible hemosiderin deposition suggestive of trauma to her frontal lobe. 

(g) A statement dated in August 2010 in which the Veteran stated that she has had PTSD, bipolar disorder and major depression since 2005. 

(h) Statements from the Veteran's mother, father, uncle and aunt in which they all assert that the Veteran's depression and emotional detachment was markedly different after returning from Iraq in August 2004 and deteriorated after that point.  

The rationale for all opinions offered should be provided. 

3. After completing the above, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


